            Case 1:20-cv-09754-ALC Document 9 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
MENDEZ,                                                           :
                                            Plaintiff,            :                 1/27/2021
                                                                  :
                 v.                                               :   1:20-cv-09754-ALC
                                                                  :   ORDER
RHONEY, ET AL.,                                                   :
                                                                  :
                                            Defendants.           :
                                                                  :
                                                                  :
----------------------------------------------------------------- x
ANDREW L. CARTER, JR., District Judge:

         On November 19, 2020, Defendants filed a Notice of Removal of an action from the Supreme

Court of the State of New York, Bronx County. ECF No. 1. The action, Index Number: 29914/2019E,

was initiated by filing a Summons and Complaint on or about August 23, 2019. ECF No. 1 ¶ 1. Pursuant

to 28 U.S.C. Section 1446(c), “[a] case may not be removed [on the basis of diversity jurisdiction]

more than 1 year after commencement of the action, unless the district court finds that the plaintiff has

acted in bad faith in order to prevent a defendant from removing the action.” “A party seeking removal

bears the burden of showing that federal jurisdiction is proper.” MontefioreMed. Ctr. v. Teamsters

Local 272, 642 F.3d 321, 327 (2d Cir. 2011). Though the removal was over one year after

commencement of the action, Defendants contended removal was timely because Plaintiff “acted in

bad faith by deliberately failing to provide information about the amount in controversy for over one

year, in order to prevent a defendant from removing the action”. ECF No. 1 ¶ 11.

         “[C]ourts in this Circuit [have] granted equitable extensions of the one-year removal period in

cases where the plaintiff has engaged in strategic gamesmanship to prevent a defendant's removal from

state court." Cruz v. Stop & Shop Supermarket Co., LLC, No. 19-CV-11565 (RA), 2020 U.S. Dist.

LEXIS 110290, 2020 WL 3430193, at *9 (S.D.N.Y. June 23, 2020) (citing Nocelli v. Kaiser Gypsum

Co., No. 19-CV-1980 (RA), 2020 U.S. Dist. LEXIS 9025, 2020 WL 230890, at *5 (S.D.N.Y. Jan. 15,
           Case 1:20-cv-09754-ALC Document 9 Filed 01/27/21 Page 2 of 2




2020)). However, courts have found that delays by a plaintiff alone are not sufficient to show strategic

behavior and, therefore, bad faith. See e.g., Marin v. Sephora USA, Inc., No. 20 CIV. 3520 (CM), 2020

WL 3999711, at *6 (S.D.N.Y. July 15, 2020); Cruz v. Stop & Shop Supermarket Co., LLC, No. 19-

CV-11565 (RA), 2020 U.S. Dist. LEXIS 110290, 2020 WL 3430193, at *9 (S.D.N.Y. June 23, 2020);

Martinez v. Yordy, No. 16 CIV. 005 (BMC), 2016 WL 8711443, at *3 (E.D.N.Y. Feb. 19, 2016). On

December 1, 2020, the Court therefore issued an Order to Show Cause why this case should not be

remanded for untimely removal. ECF No. 6.

        The Parties replied to the Order to Show Cause on December 18, 2020 and January 4, 2021.

ECF Nos. 7, 8. Plaintiff’s response indicates that current counsel discussed the delay in providing an

amount in controversy with former counsel. Based on that discussion, Plaintiff’s current counsel admits

that the delay by former counsel was motivated at least in part by an attempt to delay timely removal

of this matter to federal court. In light of this admission, the Court concludes that Plaintiff acted in bad

faith to prevent removal. The Court hereby excuses the delay in removal by Defendants. This resolves

the Court’s Order to Show Cause.

        The Parties are ORDERED to file a joint status report by February 10, 2021.

SO ORDERED.
Dated: January 27, 2021
      New York, New York


                                                                  ANDREW L. CARTER, JR.
                                                                  United States District Judge
